                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

LEINETTE KAINOA REYES, et al.,             CIVIL NO. 17-00143 JAO-RT

                Plaintiffs,                ORDER GRANTING IN PART AND
       vs.                                 DENYING IN PART DEFENDANTS
                                           STATE OF HAWAI‘I, NOLAN
STATE OF HAWAI‘I, et al.,                  ESPINDA, AND ERIC TANAKA’S
                                           MOTION TO DISMISS THIRD
                 Defendants.               AMENDED COMPLAINT FILED ON
                                           OCTOBER 19, 2018



         ORDER GRANTING IN PART AND DENYING IN PART
         DEFENDANTS STATE OF HAWAI‘I, NOLAN ESPINDA,
          AND ERIC TANAKA’S MOTION TO DISMISS THIRD
         AMENDED COMPLAINT FILED ON OCTOBER 19, 2018

                               I. INTRODUCTION

       This action arises out of the alleged sexual abuse of inmates at the Women’s

Community Correctional Center (“WCCC”) by its employees. Plaintiffs assert

federal Constitutional and Hawai‘i state law claims against the State of Hawai‘i (the

“State”), Nolan Espinda, Eric Tanaka, Chavon Freitas, Taofi Magalei, Jr., Brent

Baumann, Gauta Vaa, James Sinatra, John Does 1–25, Jane Does 1–25, and Doe

Entities 1–25. The State, Nolan Espinda, and Eric Tanaka (collectively,

“Defendants”) move to dismiss the Third Amended Complaint filed on October 19,

2018 as to all claims against them.

      For the reasons set forth below, the Court GRANTS the Motion in part and
DENIES it in part. Counts I–IV are DISMISSED WITH PREJUDICE as to the

State, Espinda in his official capacity, and Tanaka in his official capacity. The

Motion is DENIED with respect to Counts I–IV as to Tanaka in his individual

capacity and Counts V–XII as to all Defendants.

                               II.   BACKGROUND

A.    Factual History

      Plaintiffs Leinette Kainoa Reyes; Dana K.A. Baba; Darnell K. Maluyo

Artemio Panlasigui, individually and as personal representative of the estate of

Dawnielle C. Panlasigui, deceased, and as next friend to A.P., a minor; Tiana M.

Soto; Maelene Cruz; Monica J. Alves Peralto; Shawna L. Tallman; Reyna M.

Banks; and Victoria Suanoa-Piper (collectively, “Plaintiffs”) allege that while

incarcerated, they were regularly sexually abused by four Adult Correctional

Officers (“ACOs”) and one civilian employee. Doc. No. 51 at 3–4. Plaintiffs

allege that these assaults often occurred in the WCCC Control Stations. Id. at

¶¶ 34–90. The Third Amended Complaint (“TAC”) alleges multiple occasions

when WCC employees touched Plaintiffs inappropriately, forcibly gave and

received oral sex, digitally penetrated Plaintiffs, and engaged in vaginal sex with

the promise of privileges. Id. Plaintiffs allege that as a result of the fear and

anxiety caused by these sexual assaults, Plaintiff Dawnielle Pawnlasigui

committed suicide. Id. at ¶¶ 58–59. Due to the prevalence of the assaults and the

                                            2
similar circumstances surrounding them, Plaintiffs allege that the State, Espinda

(as Director of the Department of Public Safety) and Tanaka (as warden of WCCC)

failed to supervise their employees and condoned a culture, pattern, and policy of

sexual abuse. Id. at ¶¶ 91–123.

B.    Procedural History

      Plaintiffs initiated this action on March 30, 2017. Doc. No. 1. On July 26,

2017, Plaintiffs filed their Second Amended Complaint, Doc. No. 24, which was

dismissed by stipulation on November 15, 2017, Doc. No. 44. The TAC was filed

on October 19, 2018 and is the subject of this Motion. Doc. No. 51. The TAC

asserts the following claims: (1) violations of § 1983 (Counts I, II, III, and IV);

(2) seduction (Count V); (3) negligence (Count VI); (4) negligent hiring, training,

and supervision (Count VII); (5) assault and battery (Count VIII); (6) intentional

infliction of emotional distress (Count IX); (7) negligent infliction of emotional

distress (Count X); (8) false imprisonment (Count XI); and (9) wrongful death

(Count XII). Id. Plaintiffs pray for general, special, and punitive damages;

reimbursement of costs and expenses; pre- and post- judgment interest; injunctive

and declaratory relief as separately plead; and any additional relief deemed

appropriate. Id. at 37.

      On November 8, 2018, the State, Espinda, and Tanaka filed the instant

Motion to Dismiss the Third Amended Complaint Filed on October 19, 2018.

                                          3
Doc. No. 57. Plaintiffs filed an opposition, Doc. No. 66, and Defendants

responded with a reply, Doc. No. 67.

                           III. LEGAL STANDARDS

      Defendants’ Motion is brought pursuant to Federal Rules of Civil Procedure

(“FRCP”) 12(b)(1) and 12(b)(6). A Rule 12(b)(1) motion to dismiss for lack of

subject matter jurisdiction may attack either the allegations of the complaint or the

existence of subject matter jurisdiction in fact. Thornhill Publ’g Co. v. Gen. Tel. &

Elecs. Corp., 594 F.2d 730, 733 (9th Cir.1979) (internal citations omitted). When

the motion to dismiss finds fault with the allegations of the complaint, the court

accepts all factual allegations as true and construes them in the light most favorable

to the nonmoving party. Fed’n of African Am. Contractors v. City of Oakland, 96

F.3d 1204, 1207 (9th Cir.1996). If the motion attacks a jurisdictional issue

separable from the merits of the case, the judge may consider the evidence

presented with respect to jurisdiction and rule on that issue, resolving factual

disputes and considering matters outside the complaint when necessary.

Thornhill, 594 F.2d at 733.

      Federal Rule of Civil Procedure (“FRCP”) 12(b)(6) authorizes dismissal of a

complaint that fails “to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). When reviewing a Rule 12(b)(6) motion to dismiss, “‘the court

accepts the facts alleged in the complaint as true,’ and ‘[d]ismissal can be based on

                                           4
the lack of a cognizable legal theory or the absence of sufficient facts alleged.’”

UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1014 (9th

Cir. 2013) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

1988)) (alteration in original). However, conclusory allegations of law,

unwarranted deductions of fact, and unreasonable inferences are insufficient to

defeat a motion to dismiss. Sprewell v. Golden State Warriors, 266 F.3d 979, 988

(9th Cir. 2001); Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd. of

Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000).

      “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556). Although a court must accept all allegations contained in the complaint as

true, this obligation does not extend to legal conclusions. Id. As such,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555).

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—

                                            5
‘that the pleader is entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2))

(some alterations in original). If dismissal is ordered, Plaintiffs should be granted

leave to amend unless it is clear that amendment would be futile. Swartz v. KPMG

LLP, 476 F.3d 756, 760 (9th Cir. 2007).

                                 IV. DISCUSSION

      Defendants seek dismissal of Counts I–XII as asserted against them. With

respect to Counts I–IV against the State, Espinda in his official capacity, and

Tanaka in his official capacity, Defendants argue that (1) claims against Espinda

and Tanaka duplicate the claims made against the State and (2) Plaintiffs’ federal

claims against the State are barred by the doctrine of sovereign immunity.

Regarding Counts I–IV against Tanaka in his individual capacity, Defendants

contend that the allegations do not support individual liability under § 1983. In

addition, Defendants argue Plaintiffs’ claim for declaratory relief must be

dismissed. Finally, Defendants argue that Counts V–XIII must be dismissed

against them for lack of jurisdiction.

A.    Section 1983 Claims (Counts I–IV)

      Plaintiffs allege that by failing to prevent the repeated sexual assaults at

WCCC, Espinda and Tanaka violated Plaintiffs’ Constitutional rights while acting

in their official capacities. Section 1983 states:

      Every person, who under color of any statute, ordinance, regulation,
      custom, or usage, of any State . . . subjects, or causes to be subjected,
                                             6
      any citizen of the United States or other person within the jurisdiction
      thereof to the deprivation of any rights, privileges, or immunities
      secured by the Constitution and laws, shall be liable to the party
      injured in an action at law.

42 U.S.C. § 1983. This provision does not create substantive rights; “rather it is

the vehicle whereby plaintiffs can challenge actions by governmental officials.”

Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 978 (9th Cir. 2004) (citation and

quotations omitted). To state a § 1983 claim, Plaintiffs must plead (1) that a right

secured by the Constitution and laws of the United States was violated and (2) that

the alleged violation was committed by a person acting under color of law. Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 662 (1978).

      Plaintiffs allege that a Constitutional right was violated. E.g., Doc. No. 51 at

¶¶ 34–43, 45–47. Sexual assault, coercion, and harassment “violate contemporary

standards of decency and can cause severe physical and psychological harm” in

violation of the Eighth Amendment. Thomas v. D.C., 887 F. Supp. 1, 4 (D.D.C.

1995). While it would be helpful if Plaintiffs specified which Constitutional

Amendment Defendants violated, § 1983 only requires Plaintiffs allege they have

been deprived of a federal right and that the person who deprived them of the right

acted under color of law. 42 U.S.C. § 1983. Plaintiffs have adequately plead that

their Eighth Amendment right to be free from sexual abuse while incarcerated was

violated, despite the fact that they did not identify the Amendment violated nor


                                          7
indicate whether Plaintiffs were pretrial detainees or post-trial convicts.1 See Little

v. State of Ill. Dep’t of Revenue, Bureau of Criminal Investigation, 907 F. Supp.

280, 284 (N.D. Ill. 1995) (holding that, taking all reasonable inferences in the

plaintiff’s favor, plaintiff adequately plead a violation even when specific

Constitutional Amendment was not identified); Simmons v. Chicago Pub. Library,

860 F. Supp. 490, 493 (N.D. Ill. 1994) (same); see also West v. Atkins, 487 U.S.

42, 48 (1988).

      Plaintiffs also allege that the Constitutional violations were committed by

persons acting under color of law. “[A] public employee acts under color of state

law while acting in his official capacity or while exercising his responsibilities

pursuant to state law.” Atkins, 487 U.S. at 50. Plaintiffs claim that on-duty WCCC

employees committed assaults in the course of executing their responsibilities over

Plaintiffs. E.g. Doc. No. 51 at 3–5. Having established that Plaintiffs met these

pleading requirements, the Court turns to Defendants’ arguments.

      1. State Liability

      Defendants argue that claims against Espinda and Tanaka in their official

capacities duplicate Plaintiffs’ claims against the State, and Plaintiffs conceded this

at the hearing. It is well established that “official capacity” “suits generally



1
 Plaintiffs clarified in their Opposition that the Complaint asserts Eighth
Amendment violations. Opp. at 2.
                                            8
represent only another way of pleading an action against an entity of which an

officer is an agent.” Id. at 691 n.55. Therefore, the claims against Tanaka and

Espinda in their official capacities are treated as if asserted against the State. See

Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). However, “neither

a State nor its officials acting in their official capacities are ‘persons’ under

§ 1983.” Id. at 71. Accordingly, Counts I–IV are DISMISSED against the State,

and Espinda and Tanaka in their official capacities.

      Further, the Eleventh Amendment “bars suits against a state or its agencies,

regardless of the relief sought, unless the state unequivocally consents to a waiver

of its immunity.” Wilbur v. Locke, 423 F.3d 1101, 1111 (9th Cir. 2005), abrogated

on other grounds by Levin v. Commerce Energy, Inc., 560 U.S. 413 (2010)

(quoting Yakama Indian Nation v. Wash. Dep’t of Revenue, 176 F.3d 1241, 1245

(9th Cir. 1999)). The Court may find such “unequivocal consent” only if: (1) the

state expressly consents to federal jurisdiction in the context of the litigation, (2) a

state statute or constitutional provision expressly provides for suit in federal court,

or (3) Congress clearly abrogates the Eleventh Amendment. Charley’s Taxi Radio

Dispatch v. SIDA of Hawaii, 810 F.2d 869, 873 (9th Cir.1987) (internal citation

omitted).

      Plaintiffs argue that Hawai‘i Revised Statute § 662–2, the State Tort

Liability Act, constitutes a waiver of the State’s Eleventh Amendment immunity.

                                            9
Doc. No. 66 at 7. Section 662–2 provides:

             The State hereby waives its immunity for liability for the torts
             of its employees and shall be liable in the same manner and
             to the same extent as a private individual under like
             circumstances, but shall not be liable for interest prior to
             judgment or for punitive damages.

Haw. Rev. Stat. Ann. § 662-2 (West).

      Although Section 662-2 does not explicitly address the State’s consent to

suits in federal court, the Ninth Circuit has held that it does not constitute a waiver

of Eleventh Amendment immunity. Price v. Hawaii, 921 F.2d 950, 958 (9th

Cir.1990); see also Au v. Hawaii, 735 F.Supp. 963 (D. Haw. 1989), aff’d, 899 F.2d

1224 (9th Cir.1990) (finding no waiver of Eleventh Amendment in civil rights

actions). The Hawai‘i Supreme Court similarly held in Figueroa ex rel. Figueroa

v. State, 61 Haw. 369, 604 P.2d 1198 (1979) that § 662 does not waive immunity

for Constitutional violations in suits involving monetary damages. Indeed, the

Hawai‘i State Legislature expressly stated that § 662 does not serve as the State’s

consent to federal lawsuits. Act 135, § 1 Session Laws of 1984. Accordingly,

§ 662-2 does not serve as a waiver of the State’s immunity from suit in federal

court. Counts I–IV against the State and Espinda and Tanaka in their official

capacities are DISMISSED WITH PREJUDICE because Plaintiffs cannot cure

these defects by amendment.



                                            10
       2. Individual Liability

       Plaintiffs assert § 1983 claims against Defendant Tanaka in his individual

capacity. 2 In pertinent part, Plaintiffs allege:

       90. On November 23, 2016, while on work duty at WCCC,
       Defendant Sinatra called Plaintiff PIPER into his office and exposed
       his penis to her, asking Plaintiff PIPER if it will make her happy.
       Plaintiff PIPER ran out of his office. Defendant Sinatra followed
       Plaintiff PIPER out of his office, cornered her and told her not to tell
       anyone about what he said or did. Defendant Sinatra informed
       Plaintiff PIPER that he was “friends with the Warden,” Defendant
       Eric G. Tanaka, and “no one would believe” her if she reported he
       exposed himself because she was “just an inmate.”

       ...

       94. Defendants SOH, Espinda, and Tanaka failed to adequately train,
       supervise or manage the ACOs involved.

       95. Defendants State of Hawaii, Espinda, and Tanaka allowed,
       ordered, acquiesced to retaliate against other employees who
       corroborated, reported, or confirmed the sexual assaults that were
       going on at WCCC.

       ...



2
  Defendants correctly contend that Plaintiffs sued Espinda only in his official
capacity, so Defendants have not moved to dismiss any claim against Espinda in
his individual capacity. Doc. No. 67. When a complaint is silent as to capacity,
courts presume that the officials are being sued in their individual capacities.
Shoshone-Bannock Tribes v. Fish & Game Comm’n, Idaho, 42 F.3d 1278, 1284
(9th Cir. 1994) (beginning with this presumption but finding the caption
controlling when the complaint is silent). When a complaint specifies that officials
are being sued in their official capacities, however, there is no such presumption.
Bisom v. Com. Of N. Marina Islands, 163 F.3d 605 (9th Cir. 1998). In this case,
the TAC specifies that Espinda is sued in his official capacity. Doc. No. 51 at ¶ 20.
                                           11
101. Defendants State of Hawaii, Espinda and Tanaka failed to provide
policy and procedures that insure [sic] the safety of the women prisoners
under their care and control, including, but not limited to, allowing female
inmates to remain in the Control Stations with male ACOs for no legitimate
business purpose without properly logging their movements in a logbook or
through electronic video.

102. Defendants SOH, Espinda and Tanaka failed to provide policies and
procedures that insure [sic] the safety of the women prisoners under their
care and control, including, but not limited to, deliberate indifference to
ongoing sexual activities between inmates and ACOs and civilian
employees.

103. Defendants SOH, Espinda, and Tanaka failed to investigate and follow
up on reported sexual activities and violations.

104. Defendants SOH, Espinda, and Tanaka, upon reports from Plaintiffs
and other inmates of the sexual activity going on at WCCC did retaliate
against certain inmates by causing and conducting searches, cancelling visits
and seizing legal material from those inmates.

105. Defendants State of Hawaii, Espinda and Tanaka, upon reports from
other employees of the sexual activity going on at WCCC did retaliate
against those employees.

...

114. Defendants Espinda and Tanaka, each or either of them could have
changed the policies and procedures which were the cause of Plaintiffs’
injuries.

115. Defendants Espinda and Tanaka knew or should have known of the
ongoing sexual assaults and retaliation at WCCC. Each could have
individually changed the policies and procedures which were the cause of
Plaintiffs’ injuries.

...

121. The SOH and Defendants Espinda and Tanaka participated in

                                    12
        reporting and documenting of the conditions, policies and investigations
        under PREA3 requirements that effectively ratified the current policies and
        practices. PREA reporting and compliance efforts by Defendants State of
        Hawaii, Espinda and/or Tanaka fail to address: (1) the use of the Control
        Station as a preferred place for ACOs to have sex with the women inmates,
        (2) the number of complaints that arise out of the Control Stations, or (3)
        even an acknowledgment that there is a problem with the Control Stations,
        thereby ratifying the use of the Control Stations in the manner they are
        currently used, managed and supervised.

Doc. No. 51 at ¶¶ 90, 94–95, 101–105, 114–115, 121. Defendants argue that these

allegations cannot give rise to individual liability under § 1983. Mot. at 10.

        Tanaka, as WCCC warden, may not be held individually liable under a

respondeat superior theory. See Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir.

2013). Rather, a prison supervisor may be individually liable under § 1983 “if

there exists either (1) [the supervisor’s] personal involvement in the constitutional

deprivation, or (2) a sufficient causal connection between the supervisor’s

wrongful conduct and the constitutional violation.” Hansen v. Black, 885 F.2d

642, 646 (9th Cir. 1989) (internal citation omitted).

        “The requisite causal connection can be established by setting in motion a

series of acts by others, or by knowingly refusing to terminate a series of acts by

others, which the supervisor knew or reasonably should have known would cause

others to inflict a constitutional injury.” Starr v. Baca, 652 F.3d 1202, 1207–08

(9th Cir. 2011) (internal citations and quotations omitted). “A supervisor can be


3
    “PREA” is the Prison Rape Elimination Act. 42 U.S.C. §§ 15601–09.
                                        13
liable in his individual capacity for his own culpable action or inaction in the

training, supervision, or control of his subordinates; for his acquiescence in the

constitutional deprivation; or for conduct that showed a reckless or callous

indifference to the rights of others.” Id. at 1208 (internal quotation omitted).

      Cognizant of the Court’s obligation to accept the allegations in the TAC as

true, the Court finds that the TAC alleges a § 1983 claim against Tanaka in his

individual capacity. According to the TAC, Tanaka was aware of the numerous

reports of sexual assaults, Doc. No. 51 at ¶¶ 104–105, and the sexual assaults

occurred under similar circumstances, among several prison employees, against ten

female inmates, id. at 4, ¶¶ 34–90. Despite these reports, Tanaka allegedly failed

to investigate, implement policies, or otherwise prevent sexual assaults from

occurring in the Control Stations. Id. at ¶¶ 101, 103, 121. In addition, Tanaka

allegedly retaliated and acquiesced to retaliation against employees and inmates

who reported the sexual assaults. Id. at ¶¶ 95, 104–105. These claimed facts

suffice to establish a “causal connection between [Tanaka’s] wrongful conduct and

the constitutional violation.” See Hansen, 885 F.2d at 646 (internal citation

omitted).

      Moreover, Plaintiffs allege that one of the ACOs threatened a prisoner by

stating he was “friends with the Warden.” Doc. No. 51 at ¶ 90. This allegation,

combined with the other facts that the Court must accept as true, allows the Court

                                           14
to draw the reasonable inference that Tanaka was aware of the ACO’s

unconstitutional behavior. It is reasonable to infer that the ACO’s statement is true

and that the ACO was confident in his immunity because the warden had

previously acquiesced to his unconstitutional behavior.4 Thus, Plaintiffs have

stated a claim for relief that is plausible on its face. The Motion is therefore

DENIED as to Counts I–IV against Tanaka in his individual capacity.

B.    Prospective Relief

      Defendants move to dismiss Plaintiffs’ request for prospective relief. The

TAC states, “Upon conducting further discovery, Plaintiffs reserve the right to seek

declaratory relief seeking a finding that the Defendant SOH is not in compliance

with the PREA standards.” Doc. No. 51 at 5. Plaintiffs pray for “injunctive and

declaratory relief as separately plead.” Id. at 37. Under the doctrine established in

Ex parte Young, 209 U.S. 123 (1908), courts have recognized an exception to the

Eleventh Amendment, allowing for prospective declaratory and injunctive relief

against state officers sued in their official capacities to enjoin an alleged ongoing

violation of federal law. Plaintiffs have not yet made a claim for injunctive and

declaratory relief, but in light of Ex parte Young, the Court declines to foreclose




4
 The Court has discretion to consider hearsay statements on a Rule 12(b) motion.
Compare Fed. R. Civ. P. 12(b) with Fed. R. Civ. P. 56(e).
                                       15
them from doing so.

         When discussing injunctive relief at the hearing, Plaintiffs emphasized the

need for discovery. Plaintiffs are reminded that they “must satisfy the pleading

requirements of Rule 8 before the discovery stage, not after it.” Mujica v. AirScan

Inc., 771 F.3d 580, 593 (9th Cir. 2014) (citing Iqbal, 556 U.S. at 678–79).

C.       State Claims (Counts V–XIII)

         Plaintiffs assert state law claims against Defendants. Defendants argue that

because all federal claims should be dismissed, Plaintiffs’ state law claims should

be dismissed for lack of jurisdiction.5 The Court, having declined to dismiss all of

Plaintiffs’ federal claims, retains jurisdiction over the state law claims.

                                   V. CONCLUSION

         In accordance with the foregoing, the Court GRANTS Defendants’ motion

    in part and DENIES it in part. Counts I–IV are DISMISSED WITH

    PREJUDICE as to state liability and liability of Defendants in their official

    capacities. The Motion is DENIED with respect to Counts I–IV as to Defendant

    Tanaka in his individual capacity and Counts V–XIII against all Defendants.




5
 Defendants did not move to dismiss Counts V–XIII on any other basis and so the
Court does not consider other grounds for dismissal at this stage.
                                         16
     IT IS SO ORDERED.

     DATED: Honolulu, Hawai‘i, April 18, 2019.



                               /s/ Jill A. Otake________
                             Jill A. Otake
                             United States District Judge




CIVIL NO. 17-00143 JAO-RT; REYES v. STATE OF HAWAI‘I; ORDER GRANTING IN PART
AND DENYING IN PART DEFENDANTS’ MOTION TO DISMISS


                                        17
